DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in para 0074, it is stated that “the hollow core region FCO is formed and surrounded by a layer of non-touching rings CLA”.  However, Fig. 7B shows FCO surrounding CLA.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 37 is dependent on claim 37.  To expedite prosecution, since claim 36 is directed to a broadband radiation source, it is assumed that claim 37 depends on claim 36.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 37 and 40, it is not clear if “a detector” of the metrology device is the same detector of claim 29 and claim 38, respectively.  
To expedite prosecution, it is assumed that “a detector” of claims 37 and 40 is the detector to measure leakage radiation, and that the reciting of “a detector” is redundant since “a detector” is already cited in claims 29 and 38.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebel et al. (Uebel) (2019/0319420) in view of Bruns (2002/0122173).
	Regarding claim 21, Uebel discloses a method (Fig. 1 and 4) of performing a pump (20) coupling to couple a pump laser beam with respect to a fiber core of a photonic crystal fiber (10, para 0001, 0039, 0051), the method comprising: measuring parameters of radiation (115, 50, Fig. 4, para 0042, 0065) and generating control signal to optimize the coupling of the pump laser with respect to the fiber core of a photonic crystal fiber (para 0062, 0063 and 0065).  
However, Uebel does not disclose measuring leakage radiation emitted from a fiber cladding of the photonic crystal fiber during a scanning of the pump laser beam on an input facet of the photonic crystal fiber; and determining whether the pump laser beam is aligned with the photonic crystal fiber based on the measured leakage radiation.  Bruns discloses in Fig. 1, aligning light beam (120, para 0019) with a fiber having a core (108) and cladding (107, abstract, para 0018), measuring (148) leakage radiation (138) emitted from a optical fiber cladding (Fig. 1) during scanning of light beam (124) on an input facet (112) of the fiber (Fig. 1, para 0021-0025, 0027), and determining whether the light beam is aligned with the optical fiber based on the measured leakage radiation (Fig. 1-4, abstract, 0027-0029, 0035).  Therefore it would have been obvious to one of ordinary skill in the art to provide a method of measuring the leakage radiation from a fiber cladding of the photonic crystal fiber, as taught by Bruns to determine whether the pump laser of Uebel is aligned with the photonic crystal fiber of Uebel in order to maintain proper alignment of the pump laser and the photonic crystal fiber as taught by Bruns in para 0004.  
Regarding claims 26 and 27, Uebel does not disclose wherein the measuring uses a plurality of detectors spaced around the fiber cladding and wherein each detector of the plurality of detectors extends in a radial direction of the photonic crystal fiber about a longitudinal axis of the photonic crystal fiber over an angle smaller than 360/n degrees, where n is the amount of detectors.  Bruns discloses wherein the measuring uses a plurality of detectors (148, 244) spaced around the fiber cladding (Fig. 2 and 4) and wherein each detector of the plurality of detectors extends in a radial direction of the photonic crystal fiber about a longitudinal axis of the photonic crystal fiber over an angle smaller than 360/n degrees, where n is the amount of detectors (Fig. 2 and 4).  Therefore it would have been obvious to one of ordinary skill in the art to provide the arrangement of detectors as taught by Bruns to the invention of Uebels to measure the leakage radiation as taught by Bruns.
Regarding claim 29, Uebel discloses a system for performing a pump (20) coupling step to couple a pump laser beam with respect to a fiber core of a photonic crystal fiber (10, para 0001, 0039, 0051), the system comprising: a detector (115 and 50, Fig. 4, para 0042, 0065) to measure parameters of radiation and instructions, when executed by a processor or controller  (“micro-controller”, “external computer” para 0068), to determine whether the pump laser beam is aligned with the photonic crystal fiber (para 0062, 0063 and 0065).  
However, Uebel does not disclose that the detector is configured to measure leakage radiation emitted from a fiber cladding of the photonic crystal fiber during a scanning of the pump laser beam on an input facet of the photonic crystal fiber; and the instructions are configured to determine whether the pump laser beam is aligned with the photonic crystal fiber based on the measured leakage radiation.  Bruns discloses in Fig. 1, aligning light beam (120, para 0019) with a fiber having a core (108) and cladding (107, abstract, para 0018), a detector (148) for measuring leakage radiation (138) emitted from a optical fiber cladding (Fig. 1) during scanning of light beam (124) on an input facet (112) of the fiber (Fig. 1, para 0021-0025, 0027), and determining whether the light beam is aligned with the optical fiber based on the measured leakage radiation (Fig. 1-4, abstract, 0027-0029, 0035).  Therefore it would have been obvious to one of ordinary skill in the art to provide the detector of Bruns to determine whether the pump laser of Uebel is aligned with the photonic crystal fiber of Uebel in order to maintain proper alignment of the pump laser and the photonic crystal fiber as taught by Bruns in para 0004.  
Regarding claim 33, Uebel does not disclose wherein the detector comprises a plurality of detectors spaced around the fiber cladding and wherein each detector of the plurality of detectors extends in a radial direction of the photonic crystal fiber about a longitudinal axis of the photonic crystal fiber over an angle smaller than 360/n degrees, where n is the amount of detectors.  Bruns discloses wherein the measuring uses a plurality of detectors (148, 244) spaced around the fiber cladding (Fig. 2 and 4) and wherein each detector of the plurality of detectors extends in a radial direction of the photonic crystal fiber about a longitudinal axis of the photonic crystal fiber over an angle smaller than 360/n degrees, where n is the amount of detectors (Fig. 2 and 4).  Therefore it would have been obvious to one of ordinary skill in the art to provide the arrangement of detectors as taught by Bruns to the invention of Uebels to measure the leakage radiation as taught by Bruns.
Regarding claim 36, Uebel in view of Bruns discloses a broadband radiation source device (Fig. 1, Uebel) comprising: a source of radiation (Fig. 1) and the system of claim 29.
Regarding claim 37, Uebel in view of Bruns discloses a metrology device (Fig. 4, Uebel) comprising:  a detector (148, 244, Bruns), and the broadband radiation source device of claim 37.
Regarding claim 38, Uebel discloses a mode control system (Fig. 4, abstract, para 0025) comprising: a detector (115 and 50, Fig. 4, para 0042, 0065) to measure parameters of radiation and instructions, when executed by a processor or controller (“micro-controller”, “external computer” para 0068), configured to evaluate mode purity of the radiation emitted from a broadband radiation source comprising the photonic crystal fiber (112, para 0001, 0062, 0063, 0065) wherein, based on the evaluation, the mode control system is configured to generate a control signal for optimization of one or more pump coupling conditions of the broadband radiation source, the one or more pump coupling conditions relating to the coupling of the pump laser beam with respect to a fiber core of the photonic crystal fiber (para 0062, 0063 and 0065).
However, Uebel does not disclose that the detector is configured to measure leakage radiation emitted from a fiber cladding of the photonic crystal fiber during a scanning of the pump laser beam on an input facet of the photonic crystal fiber; and the instructions are configured to evaluate the mode purity based on the measured leakage radiation.  Bruns discloses in Fig. 1, aligning light beam (120, para 0019) with a fiber having a core (108) and cladding (107, abstract, para 0018), a detector (148) for measuring leakage radiation (138) emitted from a optical fiber cladding (Fig. 1) during scanning of light beam (124) on an input facet (112) of the fiber (Fig. 1, para 0021-0025, 0027), and determining whether the light beam is aligned with the optical fiber based on the measured leakage radiation (Fig. 1-4, abstract, 0027-0029, 0035).  Therefore it would have been obvious to one of ordinary skill in the art to provide the detector of Bruns to determine whether the pump laser of Uebel is aligned with the photonic crystal fiber of Uebel in order to maintain proper alignment of the pump laser and the photonic crystal fiber as taught by Bruns in para 0004.  
Regarding claim 39, Uebel in view of Bruns discloses a broadband radiation source device (Fig. 1, Uebel) comprising: a source of radiation (Fig. 1) and the system of claim 38.
Regarding claim 40, Uebel in view of Bruns discloses a metrology device (Fig. 4, Uebel) comprising: a detector (148, 244, Bruns), and the broadband radiation source device of claim 39.
Allowable Subject Matter
Claims 22-25, 28, 30-32, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogawa (2011/0239438) discloses aligning a semiconductor laser and an optical fiber (Fig. 1) by detecting amount of leaked light (para 0014, 0073).  However, Ogawa detects light not coupled to the optical fiber and not the light leaking from the fiber cladding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	September 10, 2022